For Immediate Release Phoenix, Arizona – January 23, 2008 Contact: David Jackson, CFO (602) 269-2000 Knight Transportation Reports Revenue and Net Income for the Fourth Quarter of 2007 Knight Transportation, Inc. (NYSE: KNX) announced today its financial results for the quarter and year ended December 31, 2007. For the quarter, total revenue increased 6.6%, to $186.5 million from $174.9 million for the same quarter of 2006.Revenue, before fuel surcharge, decreased 0.2%, to $151.9million from $152.1million for the same quarter of 2006.Net income decreased to $13.8million from $20.2million for the same period of 2006.Net income per diluted share for the quarter was $0.16, compared to $0.23 for the same period of 2006. For the year, total revenue increased 7.4%, to $713.6 million from $664.4 million for the same period of 2006.Revenue, before fuel surcharge, increased 5.8%, to $601.4million from $568.4million for the same period of 2006.Net income decreased to $63.1million from $73.0million for the same period of 2006.Net income per diluted share was $0.72 compared to $0.84 for the same period of 2006. The company previously announced a cash dividend of $.03 per share to shareholders of record on December 7, 2007, which was paid on December 28, 2007. Chairman and Chief Executive Officer, Kevin P. Knight, offered the following comments: “The fourth quarter presented a continuation of what has been the most difficult operating environment in several years for the execution of our business model based on leading growth and profitability.For the second consecutive year, a strong “peak” shipping season did not materialize in the fourth quarter. The industry wide supply of truckload equipment continued to outpace the freight demand, which pressured pricing and resulted in lower equipment utilization.For the quarter, average freight revenue per tractor declined 6.5% on 4.4% more average tractors, as compared to the fourth quarter of 2006.The decline resulted from a nearly equal combination of lower revenue per total mile and lower average miles per tractor.In the quarter, our operations team decreased our empty mileage factor to 12.4% from 13.6%, an improvement of nearly 9.0%, despite a slightly shorter average length of haul. “In this environment we took a hard look at our fleet size and reduced our tractor count by approximately 100 units during the quarter.Having grown our fleet 10.1% compounded annually over the past three years, we had expanded our fleet size past the presently available amount of freight.In the short term, we will closely scrutinize our fleet size and make adjustments as needed to provide customers the service they expect while generating adequate returns.Over the long term, we are optimistic about our competitive position in the industry and expect that proper execution of our decentralized growth model will position us to emerge from the downturn with the ability to add more capacity and gain more market share.In addition, we are able to grow with customers without adding tractor capacity by expanding our Knight Brokerage business.During the year Knight Brokerage more than doubled in size, to approximately $29million in revenue, with very little capital investment. “From an expense perspective, increased insurance and claims expense, high fuel prices, and a softer market for our used tractors and trailers, were very challenging in the quarter.The insurance and claims expense for the quarter included an approximately $3.0million pre tax, or $.02 per share after tax, increase to auto liability claims reserves relating primarily to the settlement of certain claims incurred in a prior year.Claims from the most recent two years have not experienced similar reserve increases. The U.S. national average diesel fuel prices increased by $0.64 per gallon in the fourth quarter of 2007 versus the fourth quarter of 2006.High fuel prices contributed to a 100 basis point increase in net fuel expense as a percentage of revenue.Gain on sale of equipment was $980,500 for the fourth quarter of 2007 versus $1.6million for the fourth quarter of 2006.These expense headwinds were partially offset by a decrease in compensation expense relating to lower bonus compensation. "Despite the difficult freight market and the specific items discussed above, our low-cost philosophy and rigorous controls allowed us to post a consolidated operating ratio of 85.3%.Excluding the increase to 2005 claims reserves, we estimate that our consolidated operating ratio would have been approximately 83.3%, and our Dry Van business would have posted an operating ratio of approximately 82%. “At December 31, 2007, our balance sheet remained debt free, our cash and short term investments had grown to $31.3million and our shareholders' equity was $487.6 million. “Looking forward, we presently expect the first quarter freight market to be no better than the fourth quarter, and perhaps seasonally slower.From an operating ratio standpoint, all else being equal, we would hope a more normalized insurance and claims quarter would offset the effect of any further deterioration in average freight revenue per tractor.In such an environment, we expect to manage our fleet size carefully and to consider internal growth or contraction of our tractor fleet as events unfold.Over the near term, we expect revenue growth, if any, to come primarily from our Knight Brokerage business.We have, however, ramped up our efforts to identify acquisitions or other investment opportunities that may offer a strategic advantage.In the longer term, we believe declining orders for new tractors and trailers, an eventual increase in freight demand, a chronic shortage of drivers, the exit of underperforming carriers from the market, and fleet downsizing by the larger truckload carriers may result in a more appropriate balance of supply and demand in the marketplace sometime in 2008.” The company will hold a conference call on January 24, 4PM ET, to further discuss its results of operations for the quarter ended December 31, 2007. The dial in number for this conference call is1-866-259-7123. Knight Transportation, Inc is a truckload carrier offering dry van, refrigerated, and brokerage services to customers through a network of service centers located throughout the United States.As “Your Hometown National Carrier,” Knight strives to offer customers and drivers personal service and attention through each service center, while offering integrated freight transportation nationwide and beyond through the scale of one of North America’s largest trucking companies.The principal types of freight we transport include consumer staples, retail, paper products, packaging/plastics, manufacturing, and import/export commodities. INCOME STATEMENT DATA: Three Months Ended December 31, Twelve Months Ended December 31, (Unaudited, in thousands, except per share amounts) 2007 2006 2007 2006 REVENUE: Revenue, before fuel surcharge $ 151,861 $ 152,142 $ 601,359 $ 568,408 Fuel surcharge 34,677 22,774 112,224 95,999 TOTAL REVENUE 186,538 174,916 713,583 664,407 OPERATINGEXPENSES: Salaries, wages and benefits 49,883 51,020 201,856 191,550 Fuel expense - gross 54,300 40,820 189,055 165,594 Operations and maintenance 9,361 8,890 39,083 35,881 Insurance and claims 10,528 7,398 32,440 26,189 Operating taxes and licenses 3,732 3,492 14,754 13,507 Communications 1,553 1,515 5,539 5,649 Depreciation and amortization 16,874 15,345 65,688 60,387 Lease expense - revenue equipment 54 107 350 431 Purchased transportation 14,385 11,328 52,370 39,937 Miscellaneous operating expenses 3,522 2,144 10,006 5,790 164,192 142,059 611,141 544,915 Income From Operations 22,346 32,857 102,442 119,492 Other income (expense) - (713 ) 668 (713 ) Interest income 357 189 1,315 1,067 Interest expense - (1 ) - (1 ) 357 (525 ) 1,983 353 Income Before Income Taxes 22,703 32,332 104,425 119,845 INCOMETAXES 8,886 12,169 41,302 46,879 NETINCOME $ 13,817 $ 20,163 $ 63,123 $ 72,966 Net Income Per Share - Basic $ 0.16 $ 0.23 $ 0.73 $ 0.85 - Diluted $ 0.16 $ 0.23 $ 0.72 $ 0.84 Weighted Average Shares Outstanding - Basic 86,612 86,041 86,391 85,802 - Diluted 87,121 87,052 87,240 87,040 BALANCE SHEET DATA: 12/31/2007 12/31/2006 ASSETS (Unaudited, in thousands) Cash and cash equivalents $ 23,688 $ 1,582 Short term investment $ 7,620 $ - Accounts receivable, net 88,535 85,350 Notes receivable, net 19 341 Other current assets 24,994 16,613 Prepaid expenses 8,776 8,342 Income Tax Receivable 3,558 - Deferred tax asset 10,157 8,759 Total Current Assets 167,347 120,987 Property and equipment, net 459,548 433,828 Notes receivable, long-term 887 348 Goodwill 10,372 10,256 Intangible assets, net 238 300 Other assets and restricted cash 4,972 4,500 Total Assets $ 643,364 $ 570,219 LIABILITIES AND SHAREHOLDERS' EQUITY Accounts payable $ 17,744 $ 13,077 Accrued payroll and purchased transportation 7,992 7,411 Accrued liabilities 8,048 15,184 Claims accrual 28,662 25,926 Total Current Liabilities 62,446 61,598 Deferred Income Taxes 93,368 82,526 Total Liabilities 155,814 144,124 Common stock 867 861 Additional paid-in capital 102,450 94,220 Retained earnings 384,233 331,014 Total Shareholders' Equity 487,550 426,095 Total Liabilities and Shareholders' Equity $ 643,364 $ 570,219 Three Months Ended December 31, Twelve Months Ended December 31, 2007 2006 2007 2006 (Unaudited) (Unaudited) (Unaudited) (Unaudited) OPERATINGSTATISTICS % % Change Change Average Revenue Per Tractor* $ 37,572 $ 40,178 -6.5 % $ 151,945 $ 160,891 -5.6 % Average Length of Haul 549 563 -2.5 % 542 561 -3.4 % Empty Mile Factor 12.4 % 13.6 % -8.8 % 12.8 % 12.6 % 1.6 % Operating Ratio** 85.3 % 78.4 % 83.0 % 79.0 % Average Tractors - Total 3,834 3,671 4.4 % 3,780 3,446 9.7 % Tractors - End of Quarter: Company 3,527 3,412 3,527 3,412 Owner - Operator 231 249 231 249 3,758 3,661 3,758 3,661 Trailers - End of Quarter 8,809 8,761 8,809 8,761 Net Capital Expenditures (in thousands) $ 35,638 $ 39,627 $ 92,277 $ 127,725 Cash Flow From Operations (in thousands) $ 32,582 $ 46,663 $ 118,775 $ 133,030 * Includes dry van and refrigerated revenue without fuel surcharge. ** Operating ratio as reported in this press release is based upon total operating expenses, net of fuel surcharge, as a percentage of revenue, before fuel surcharge.Revenue from fuel surcharge is available on the accompanying statements of income.We measure our revenue, before fuel surcharge, and our operating expenses, net of fuel surcharge, because we believe that eliminating this sometimes volatile source of revenue affords a more consistent basis for comparing our results of operations from period to period. This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. These statements generally may be identified by their use of terms or phrases such as "expects," "estimates," "anticipates," "projects," "believes," "plans," "intends," "may," "will," "should," "could," "potential," "continue," "future," and terms or phrases of similar substance.Forward-looking statements are based upon the current beliefs and expectations of our management and are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified, which could cause future events and actual results to differ materially from those set forth in, contemplated by, or underlying the forward-looking statements.Accordingly, actual results may differ from those set forth in the forward-looking statements.Readers should review and consider the factors that may affect future results and other disclosures by the Company in its press releases, stockholder reports, Annual Report on Form 10-K, and other filings with the Securities Exchange Commission. We disclaim any obligation to update or revise any forward-looking statements to reflect actual results or changes in the factors affecting the forward-looking information. Contact:Dave Jackson, CFO, at (602) 269-2000 Back to Form 8-K
